DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 24-30, 32-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al (US 10,455,291 B2) in view of Newman (US 2009/0094632 A1). Hereinafter referred as Bernstein and Newman. 
Regarding claims 21, 28 and 35, Bernstein teaches a method comprising: providing, to a viewer client device, a live video stream received from a broadcaster client device (figure 3A shows a live video stream received from a broadcaster); configuring the call to action based on the received one or more settings (figure 3C shows the a configured interface based on the user wanting to insert a message into the live stream); providing, to the viewer client device, a selectable call-to-action element for display with the live video stream based on the received one or more settings (the user interface may also include engagement representations (350) and (355). The engagement representations may represent signals of appreciation from viewers. For example, the viewer of user interface (301) may perform an appreciation gesture, which the interactive streaming application interprets as a signal of appreciation (column 18 lines 35-41); determining a successful completion of an interaction with the selectable call-to-action element on the viewer client device (the social media server may then provide an engagement indication along with the real-time video stream, so that other viewers and the broadcaster can see engagement representations for the signal. For example, brown hearts may represent the viewer using the display, yellow hearts a second viewer, pink hearts a third viewer, green hearts a fourth viewer, etc. (column 18 lines 49-59); adding, in response to the successful completion of the interaction, an animation associated with the call to action to the live video stream; and providing, to the viewer client device, the live video stream with the added animation (A viewer may provide as many signals of appreciation as desired and is not limited to providing one signal per video stream. The user interface may display the icons representing signals of appreciation in an animated manner. In the example of figure 3B, icons for recent signals of appreciation may appear at the bottom and may float upwards and fade as time passes, so that the icon is removed from the display area after a period of time (column 18 line 61 to column 18 line 3).
However, Bernstein is silent in teaching providing, to the broadcaster client device, a graphical user interface with a plurality of settings for customizing a call to action; receiving, from the broadcaster client device, one or more settings from the plurality of settings for customizing a call to action, selected via the graphical user interface. Newman teaches on (page 1 paragraphs (0010)-(0013)) a content creation system according to an embodiment of the present invention preferably has a graphical interface that is convenient for event developers to user to create pieces of interactive event, such as through drag and drop icons and drop down menus, yet rapidly creates the code necessary to interface with code used by the interactive television and other entertainment systems to provide rich interactivity. […] An example of an interactive component customized with the system is interactive community building functionality such as chat and instant messaging. Event developers can use the system to select from various options available for chat functionality, including incorporating instant messaging, allowing users to create “buddy lists” to create private chat rooms, etc. […] The system of the present invention can create other types of interactive processing including the following: (i) real-time, interactive question-and-answer-based games, (ii) real-time voting and polling. The system can also be used to create games playable by the user without user interactive with a server. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bernstein’s reference to include the teachings of Newman for providing, to the broadcaster client device, a graphical user interface with a plurality of settings for customizing a call to action before the effective filing date of the claimed invention. A useful combination is found on Newman (page 1 paragraph (0007)) the system and methods of the present invention are for creating interactive events that run on or with existing or future interactive entertainment and television systems and enhance broadcast programming. 
 
Regarding claims 24, 32 and 40, Bernstein and Newman teach the method, system and non-transitory computer readable storage medium as recited in claims 21, 28 and 35. Bernstein teaches providing, to the viewer client device, the selectable call-to-action element for display with the live video stream (figure 3B shows receiving one or more settings for customizing a broadcast such as “saying something” in the live stream, send hearts, etc.) comprises overlaying the selectable call-to-action element within the live video stream (figure 3B). 
Regarding claims 25 and 33, Bernstein and Newman teach the method and system as recited in claims 21 and 28. Bernstein teaches identifying an engagement level associated with the live video stream prior to providing the selectable call-to-action element for display with the live video stream (figure 2E shows engagement level characteristics such as 50% retention, 6 total viewers, 00:24 time watched). 
Regarding claims 26 and 34, Bernstein and Newman teach the method and system as recited in claims 25 and 33. Bernstein teaches the engagement level comprises one or more of a number of views, a number of likes, or a number of comments (figure 2E shows engagement level characteristics such as 50% retention, 6 total viewers, 00:24 time watched). 
Regarding claim 27, Bernstein and Newman teach the method as recited in claim 21. Bernstein teaches providing, to the broadcaster client device, a notification of the successful completion of the interaction with the selectable call-to-action element on the viewer client device (Figure 2A shows the icon “broadcast now” and figure 2B shows the notification of the successful interaction “you are now live.”).
Regarding claims 29 and 37, Bernstein and Newman teach the system and non-transitory computer readable storage medium as recited in claims 28 and 35. Bernstein teaches instructions thereon that, when executed by the at least one processor, cause the system to: generate an acknowledgement notification in response to the successful completion of the interaction with the selectable call-to-action element on the viewer client device (Figure 2A shows the icon “broadcast now” and figure 2B shows the notification of the successful interaction “you are now live.”); and provide the acknowledgement notification to the viewer client device (figure 2E). 
Regarding claims 30 and 38, Bernstein and Newman teach the system and non-transitory computer readable storage medium as recited in claims 28 and 35. Bernstein teaches instructions thereon that, when executed by the at least one processor, cause the system to provide, to the broadcaster client device, a notification of the successful completion of the interaction with the selectable call-to-action element on the viewer client device (Figure 2A shows the icon “broadcast now” and figure 2B shows the notification of the successful interaction “you are now live.”). 
Regarding claim 36, Bernstein and Newman teach the non-transitory computer-readable medium as recited in claim 35. Bernstein teaches instructions thereon that, when executed by the at least one processor, cause the computer device to: provide, to the viewer client device, the live video stream for presentation within a first portion of a graphical user interface (figure 4A shows the first portion of the live stream a video representation user interface); and provide, to the viewer client device, one or more viewer comments in for presentation within a second portion of the graphical user interface (the comments may be configured to scroll, so that newer comments appear at the bottom and cause older comments to move up. Comments may also be configured to disappear after a period of time. For example, comments that have been in the viewing area for five seconds may disappear and fade out (column 17 lines 5-10)). 

Claim(s) 22-23, 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al (US 10,455,291 B2) in view of Newman (US 2009/0094632 A1) in view of Park et al (US 2017/0094442 A1) in view of Fetyko (US 2013/0304575 A1). Hereinafter referred as Bernstein, Newman, Park and Fetyko.
Regarding claims 22, 31 and 39, Bernstein and Newman teach the method, system and non-transitory computer readable storage medium as recited in claims 21, 28 and 35. However, Bernstein and Newman are silent in teaching extracting information related to one or more settings from the plurality of settings for customizing the call to action; and auto-populating, based on the extracted information, one or more other settings from the plurality of settings for customizing the call to action. Park teaches on (page 4 paragraph (0046)) when the electronic device accesses the server, the server may determine history information corresponding to the electronic device, automatically extract recommended contents suitable for the user of the electronic device based on the history information and provide the content list. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bernstein’s and Newman’s references to include the teachings of Park for extracting information related to one or more settings from the plurality of settings for customizing the call to action; and auto-populating, based on the extracted information, one or more other settings from the plurality of settings for customizing the call to action before the effective filing date of the claimed invention. A useful combination is found on Park (page 1 paragraph (0006)) the user may determine (decide) whether to use the corresponding content only after passing through the steps of content search within electronic device in order to identify the content.
However, Bernstein, Newman and Park are silent in teaching a preview of the selectable call-to-action element within the live video stream based on the received one or more settings. Fetyko teaches on (figure and page 5 paragraph (0051)) there are a number of informative features and links. The successful login page may include an indicator (192) of the number of users who are currently online to watch and/or participate in the event in which the guest celebrity is involved; a go live button (194) that upon selecting, activates the guest’s video feed and changes the player status to live mode; a guest video feed preview (196); a video feed (198) of the event management personnel, etc. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bernstein’s, Newman’s and Park’s references to include the teachings of Fetyko for a preview of the selectable call-to-action element within the live video stream based on the received one or more settings before the effective filing date of the claimed invention. A useful combination is found on Fetyko (page 1 paragraph (0002)) the present invention relates generally to a platform for connecting celebrities with their fans in a social networking environment that is both appealing to the consumers and to hosts, and in particular, to systems, methods and machine readable media that includes a variety of user interfaces facilitating communication between celebrities and their fans. 

Regarding claim 23, Bernstein, Newman, Park and Fetyko teach the method as recited in claim 22. Fetyko teaches one or more settings from the plurality of settings within the graphical user interface (figure 5). Bernstein teaches at least one of: an option to provide a discount, a period of time to provide the call to action, or an audience characteristic (A viewer may provide as many signals of appreciation as desired and is not limited to providing one signal per video stream. The user interface may display the icons representing signals of appreciation in an animated manner. In the example of figure 3B, icons for recent signals of appreciation may appear at the bottom and may float upwards and fade as time passes, so that the icon is removed from the display area after a period of time (column 18 line 61 to column 18 line 3). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424